HEANEY, Circuit Judge,
concurring.
I concur in the result. Here, as in the Fifth Circuit case, Mississippi Gay Alliance v. Goudelock, 536 F.2d 1073 (5th Cir. 1976), cert, denied, 430 U.S. 982, 97 S.Ct. 1678, 52 L.Ed.2d 377 (1977), there is no evidence that university authorities had anything to do with the rejection of the ads. The record rather supports the view that the editors chosen by the student body exercised their discretion in rejecting them. Under these circumstances, as the Fifth Circuit noted, the first amendment interdicts judicial interference with the editorial decision. Had the editors decided to publish the ads, and had that publication been prohibited by university authorities, we would have another case and a reversal would be required.